Exhibit 10.2

 

[g239911kwi001.jpg]

TECHNOLOGY FINANCE

 

SCHEDULE TO

MASTER LEASE AGREEMENT

 

 

SCHEDULE NO. 1447031-003-0111071-001

 

LESSEE:

LESSOR:

Overstock.com, Inc.

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

 

 

Address for Notices:

Address for Notices:

6350 South 3000 East

PO Box 230789

Salt Lake City, UT 84121

Portland, OR 97281-0789

 

THIS SCHEDULE is made as of November 16, 2015 by and between U.S. Bank Equipment
Finance, a division of U.S. Bank National Association (“Lessor”) and
Overstock.com, Inc. (“Lessee”), pursuant to the Master Lease Agreement dated as
of November 06, 2015 between Lessee and Lessor (the “Lease”), the terms of which
are incorporated herein.  The terms of the Lease and this Schedule together
shall constitute a separate lease obligation of Lessee.  Capitalized terms used,
but not defined, herein are used with the respective meanings specified in the
Lease. The parties hereby reaffirm all of the terms, conditions, representations
and warranties of the Lease except as expressly modified herein.  If any terms
herein are inconsistent with the terms of the Lease, the terms hereof shall
prevail.

 

LESSOR AND LESSEE HEREBY COVENANT AND AGREE AS FOLLOWS:

 

1.              The following specified equipment (the “Property”), and the
licensed software, software components and/or services (the “Financed Items”)
are hereby made and constituted Property and Financed Items, respectively, for
all purposes pursuant to the Lease:

 

SEE ATTACHED EXHIBIT A

 

TOGETHER WITH ALL REPLACEMENTS, PARTS, REPAIRS, ADDITIONS, ACCESSIONS AND
ACCESSORIES INCORPORATED THEREIN OR AFFIXED OR ATTACHED THERETO AND ANY AND ALL
PROCEEDS OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, INSURANCE RECOVERIES.

 

2.              The Property will be installed or stored at the following
address:  SEE ATTACHED EXHIBIT A

 

3.              The cost of the Property (“Property Cost”) and of the Financed
Items (collectively, “Total Cost”) is:  $5,697,625.92

 

4.              The Initial Term of the Lease shall be Sixty (60) months and
will begin on the Commencement Date as stated herein.

 

5.              The Commencement Date of the Lease is:  December 01, 2015

 

6.              Lessee shall owe basic rental payments, plus any applicable
taxes, in advance payable as follows:  Sixty (60) Rental payments in the amount
of $103,639.81 each.  The first such payment shall be due December 01, 2015 and
a like payment due on the same day of each month (“Rent Payment Date”)
thereafter through the end of the Initial Term.

 

7.              STIPULATED LOSS VALUE:  The Stipulated Loss Value of the
Property shall be an amount equal to the aggregate of monthly rent remaining
under the term of the Schedule, discounted at the rate of two percent (2%) per
annum, plus One Dollar ($1.00), calculated from the date of the Event of Loss.

 

--------------------------------------------------------------------------------


 

8.              TITLE PASSAGE:

 

(a)         Lessee is obligated to purchase the Property at the end of the Term
or any renewal hereof for a purchase price of $1.00 (the “Purchase Price”) to be
paid at the end of the Term.  The Purchase Price shall be deemed to be the
“anticipated” residual value of the Property (as such term is used in the
Lease).  The Purchase Price herein does not include any Financed Items.  Upon
commencement of the Term, any ownership interest of Lessor in the Property is
hereby transferred to Lessee “As Is” and “Where Is” without any express or
implied representations or warranties.  Notwithstanding the foregoing, Lessor
shall retain a security interest in the Property until all obligations to Lessor
are satisfied.

 

(b)  Notwithstanding anything to the contrary in the Lease, this Schedule shall
be deemed to be a conditional sales contract and Lessor is not and shall not be
deemed to be the owner of the Property for any purpose.  Therefore, Lessor shall
not be liable for personal property taxes assessed against the Property and
shall not report the Property as taxable to the applicable taxing authorities. 
As owner, Lessee shall report and remit directly to the applicable taxing
authorities any and all personal property taxes assessed against the Property,
in accordance with applicable law, and shall maintain proof of payment.

 

9.              Lessor and Lessee agree that Section 12 of the Lease entitled
‘Income Tax Indemnity’ shall NOT apply to this Schedule.

 

10.       PREPAYMENT:  At any time following the twelfth (12) month of the
Initial Term, Lessee may prepay this Schedule, in whole but not in part, by
paying to Lessor an amount equal to the sum of:  (a) all amounts currently due
and owing under this Schedule; (b) the present value of all future payments to
become due under this Schedule for the remaining term, discounted at the
interest rate implicit in this Schedule; (c) the Purchase Price for the Property
as specified in this Schedule; and (d) all applicable sales and use taxes
(whether estimated or actual).

 

11.       At the end of the Initial Term, provided there remain no outstanding
amounts owed to Lessor under the Lease, Lessor’s interest in any Financed Items
shall terminate.

 

IN WITNESS WHEREOF, the Lessor and the Lessee have each caused this Schedule to
be duly executed as of the day and year first above written.

 

U.S. Bank Equipment Finance, a division of U.S. Bank National Association
(Lessor)

 

Overstock.com, Inc. (Lessee)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Hughes

By:

/s/ Aimee Cessna

 

 

 

 

Authorized Signatory

 

Print Name:

Robert Hughes

 

 

 

 

 

 

 

 

Print Title:

Senior Vice President

 

08/15

 

ADDRESS FOR ALL NOTICES:

PO Box 230789

Portland, OR 97281-0789

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

[Immaterial schedule of property omitted]

 

3

--------------------------------------------------------------------------------